Citation Nr: 0409091	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  98-14 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for compression 
fracture residuals at T10-T12, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1971.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
issued by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office.  

Subsequently, by order of the United States Court of Appeals 
for Veterans Claims (Court) dated April 2002, the August 2001 
Board decision denying an increased rating for the service-
connected back disability was vacated.  The Board remanded 
the case to the RO in November 2002, and at present, the 
veteran's case is once again before the Board for appellate 
review.

In the September 1998 Substantive Appeal, the veteran 
requested a hearing on appeal at the RO before a Veterans Law 
Judge (VLJ).  As such, the hearing was scheduled for April 
21, 1999.  However, that same day, the veteran submitted a 
written statement indicating that he wished to re-schedule 
the hearing.  Subsequently, per a July 2001 VA form 646 
(Statement of Accredited Representation in Appealed Case) and 
a letter from the veteran's representative, the VA was 
notified that the veteran could not be found and that his 
case should be forwarded to the Board for appellate 
adjudication.  As the record does not contain further 
indication that the veteran or his representative have 
submitted additional requests for a traveling VLJ hearing, 
the Board deems the veteran's September 1998 request for a 
hearing on appeal withdrawn.  See 38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's range of motion of the thoracolumbar spine 
is limited to 70-80 degrees of forward flexion, 15 degrees of 
backward extension, 20-30 degrees of lateral flexion 
bilaterally, and 20-30 degrees of rotation bilaterally.  
Although his range of motion is somewhat reduced with slight 
fatigability and lack of endurance, he does not have 
incoordination, lumbar spine pathology or disc involvement. 

3.  Prior to September 26, 2003, the veteran's compression 
fracture residuals at T10-T12 did not include spinal cord 
involvement, ankylosis of the dorsal and lumbar spine, more 
than slight limitation of motion of the lumbar spine with 
complaints of pain upon such motion, disc involvement, and/or 
lumbar or mid-central thoracic muscle spasms on extreme 
forward bending.

4.  As of September 26, 2003, the veteran's compression 
fracture residuals at T10-T12 are not characterized by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, and his combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees.  He does not have ankylosis of the spine, has 
intact thoracic and lumbar curves, does not have bowel or 
bladder dysfunction, has a range of motion without 
radiculopathy, and has intact sensory perception and motor 
strength in all extremities.  His disability is not 
characterized by incapacitating episodes during flare-ups, 
although his pain increases and his range of motion is 
limited by 15 to 20 percent. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for the service-connected 
compression fracture residuals at T10-T12, effective prior to 
September 26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5288, 5289, 5291, 5292, 
5295 (as effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as effective prior to 
September 23, 2002).

2.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for the service-connected 
compression fracture residuals at T10-T12, effective as of 
September 26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5288, 5289, 5291, 5292, 
5295 (as effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293(as effective prior to and as of 
September 23, 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235, 5237, 5239, 5240, 5242, 
5243 (as effective as of September 26, 2003).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2001, VA issued regulations to implement the 
Veterans Claims Assistance Act of 2000 (VCAA).  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the recent implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating for his back disability via the March 1998 
and February 2000 rating decisions, the June 1998 statement 
of the case, the February 2001 and November 2003 supplemental 
statements of the case, and the August 2001 and November 2002 
Board decision and remand, respectively.  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that his back disability is more severe than 
currently rated.  Finally, via an August 2003 RO letter and 
the November 2003 supplemental statement of the case, the 
veteran was provided with specific information concerning the 
VCAA.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained, including the veteran's treatment records from the 
Tampa and Salt Lake City VA Medical Centers, and the multiple 
VA examination reports dated from 1998 to 2003.  
Additionally, during the November 2002 Board remand and via 
the August 2003 RO letter, the veteran was informed that 
additional development was being performed by the RO and was 
given the opportunity to submit additional evidence or 
argument in support of his case.  As such, the Board finds 
that no additional identified evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, remains outstanding.  Thus, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 
412 (2003), the United States Court of Appeals for Veterans 
Claims (Court) discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a VLJ at the RO or in Washington, D.C.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  The veteran was not 
prejudiced because he does not, as the Court noted in 
Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  

Further, the Board does a de novo review of the evidence and 
is not bound by the RO's prior conclusions in this matter.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the RO provided to the appellant was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO in an August 2003 letter and 
July 2003 supplemental statement of the case, prior to the 
present transfer and certification of the appellant's case to 
the Board, but after the Board's November 2002 remand, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.

In this case, in a January 1982 rating decision, the veteran 
was granted service connection and a 0 percent disability 
evaluation for history of residuals of compression fracture 
at T10-12, under Diagnostic Code 5299-5285.  Subsequently, in 
a January 1993 rating decision, the veteran's disability was 
increased to a 10 percent rating, under diagnostic codes 5285 
and 5292.  At present, the veteran is seeking an increased 
rating in excess of 10 percent for the service-connected 
compression fracture residuals at T10-T12.  The Board will 
consider whether an increased rating can be granted under the 
currently applied Diagnostic Codes, as well as will consider 
any other potentially applicable Diagnostic Codes.  Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his  
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  


I.  Evidence.

The relevant medical evidence includes records from the Tampa 
and Salt Lake City VA Medical Centers dated from 1992 to 
2000.  These records basically describe the treatment the 
veteran has received over time for various health problems, 
including his service-connected back problem.  The records 
reflect the complained of chronic low back pain and muscle 
spasms.  

A March 1998 VA examination report and x-rays reveal that the 
veteran's thoracic spine had normal musculature and curvature 
without any tenderness to palpation, or evidence of edema or 
effusion.  His lumbar spine similarly had no evidence of 
trauma, edema, abnormal musculature or curvature and no 
reproducible tenderness to palpation.  The range of motion of 
the lumbar spine was 90 degrees of forward flexion, 30 
degrees of backward flexion, and 35 degrees of lateral 
flexion and rotation bilaterally.  Straight leg raising test 
to 60 degrees bilaterally elicited pain in the lumbar spine 
and hamstrings without radiation down to the legs.  His 
sensory examination was intact, and his neurologic 
examination resulted in 5/5 motor strength in all 
extremities.  The veteran's assessment included mild 
degenerative arthritis of the lumbar spine without any 
symptomatology of the thoracic spine; and no evidence of 
decreased strength or weakened movement or flare-ups 
associated with fatigability, decreased coordination or 
decreased range of motion.  Additionally, there was no 
evidence of significant disability with decreased range of 
motion upon examination beyond tenderness in the lower spine 
consistent with previously described mild degenerative 
arthritis.

A November 2000 VA examination report shows the veteran 
reported he experienced limited employment due to his spine 
and was unable to carry out the functions of the jobs.  The 
objective findings included palpation of the upper lumbar 
spine and lower thoracic region revealed tenderness to 
palpation on both sides of the spine.  The veteran's range of 
motion of the lumbar spine was 90 degrees of active flexion 
(95 degrees considered normal), 15 degrees of active 
extension (35 degrees considered normal), 30 degrees of 
lateral flexion bilaterally (40 degrees considered normal), 
and 25 degrees of rotations bilaterally (35 degrees 
considered normal).  Upon neurological examination, the 
veteran had normal motor and sensor function of all 
extremities, with mild degenerative disc disease and mild 
facet joint disease from T10-T12, and mild to moderate 
degenerative disk disease at L5-S1.  The veteran's diagnoses 
included residuals of vertebra fracture with limitation of 
motion, mild degenerative disc disease of T10-L2 and moderate 
degenerative disc disease at L5-S1.  The veteran was noted to 
be limited to limited duty and that he should avoid 
activities that required prolonged bending of his spine or 
lifting objects heavier than 35 pounds.

A January 2001 VA examination report  notes the veteran had 
lost several jobs in the past, but that at this time he had 
been employed for 4 months (with no time lost) with Modis 
Media which was a computer software company.  At this time, 
the veteran complained of constant low back pain without any 
true radiculopathy, which was aggravated by prolonged 
sitting, standing, ascending/descending stairs, walking 8 
block or more, and lifting objects heavier than 10 pounds.  
He did not have bowel or bladder dysfunction.  The objective 
findings noted the veteran ambulated without a limp or true 
antalgic gait, had mild paraspinous tenderness over the mid 
thoracic and over the mid-low lumbar spine, did not have 
sciatic notch tenderness, had intact thoracic and lumbar 
curves, and had positive straight leg raising at 70 degrees 
bilaterally.  His range of motion was 70 degrees of forward 
flexion with paraspinous, lumbar and thoracic pain but with 
no palpable spasm; 15 degrees of backward extension, 30 
degrees of lateral flexion bilaterally, and 35 degrees of 
rotation bilaterally, all movements productive of pain but no 
palpable spasm.  The veteran's sensory perception was intact 
in all extremities and his motor function was 5/5 throughout.  
The veteran's assessment was status post compression fracture 
at T11-T12 with multilevel spondylosis from T10-T12, 
intermittent interscapular pain, and constant mid and low 
lumbar pain.  He had reduced range of motion without any true 
radiculopathy and with intact sensory perception and motor 
strength in all extremities. 

A March 2003 VA peripheral nerves examination report shows 
the veteran had chronic low back pain syndrome with no 
imaging evidence of significant pathology.  The neurological 
examination was nonfocal, with no evidence of myelopathy, 
radiculopathy, plexopathy or neuropathy.

Lastly, a March 2003 VA spine examination report reveals the 
veteran had relatively normal gait, 80 degrees of forward 
flexion (95 degrees considered normal), 15 degrees of 
backward extension (20 degrees considered normal), and 20 
degrees of bilateral rotation and lateral bending (20 degrees 
considered normal).  Lower extremities' strength was 5/5 
bilaterally in all muscle groups including the iliopsoas, 
quads, hamstrings, plantar flexors and dorsiflexors.  He had 
no muscular or postural reflex abnormalities, but had 
moderate tenderness to palpation over the thoracolumbar 
junction.  X-rays taken at this time showed mild old 
compression at T11 and T12, T10 likely not fractured and 
looking normal.  The lumbar spine was also normal including 
the absence of any disc disease, spondylosis, traumatic 
findings, and no evidence of obvious arthritis, 
spondylolisthesis, fracture, dislocation or bone destruction.  
The veteran's assessment included moderate level of pain, 
strength quite good, and range of motion somewhat reduced 
with slight fatigability and lack of endurance but no 
incoordination.  During flare-ups, his pain on range of 
motion worsened by 15 to 20 percent.  However, he did not 
have spinal cord involvement, nerve injury or paralysis, 
vertebral deformity (other than the two mild compression 
fractures), or ankylosis of the spine.  Discussing the 
provision in Deluca, supra, the veteran did not have lumbar 
spine pathology or disc involvement, and although he may have 
some cervical spondylosis, this was deemed appropriate to his 
age and likely unrelated to his remote history of trauma. 




II. Increased Rating for Compression Fracture
Residuals at T10-T12, Effective Prior to September 26, 2003.

As discussed above, the veteran has 70-80 degrees of forward 
flexion, 15 degrees of backward extension, 20-30 degrees of 
lateral flexion bilaterally, and 20-30 degrees of rotation 
bilaterally.  And, per the March 2003 VA examination report, 
the normal ranges of motion included 95 degrees of forward 
flexion, 15 degrees of backward extension, and 20 degrees of 
bilateral rotation and lateral bending. 

In this case, the veteran's disability does not warrant the 
award of an increased rating in excess of 10 percent because, 
per the March 2003 VA examination report, his residuals do 
not include spinal cord involvement (Diagnostic Code 5285), 
ankylosis of the dorsal and lumbar spine (Diagnostic Codes 
5288, 5289), more than slight limitation of motion of the 
lumbar spine (Diagnostic Code 5291), and disc involvement 
(Diagnostic Code 5293).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5288, 5289, 5291 (as effective prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
effective prior to September 23, 2002).

Additionally, as the veteran's disability is currently rated 
as 10 percent disabling, an increased rating for severe 
limitation of motion of the dorsal spine cannot be granted as 
a 10 percent rating is the maximum rating allowed under 
Diagnostic Code 5291.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5291 (as effective prior to September 26, 2003).

Moreover, per the January 2001 VA examination report, the 
veteran's residuals do not include lumbar and/or mid-central 
thoracic muscle spasms on extreme forward bending, although 
he does report pain upon such motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (as effective prior to September 26, 
2003).

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), per the March 2003 VA spine examination report, 
the veteran does not suffer from additional functional 
impairment that can be attributed to pain and weakness caused 
by the service-connected disability.  Specifically, the 
examination report notes that although his range of motion 
was somewhat reduced with slight fatigability and lack of 
endurance, he did not have incoordination.  And, in 
discussing the provision in Deluca, the veteran did not have 
lumbar spine pathology or disc involvement, and although he 
may have some cervical spondylosis, this was appropriate to 
his age and likely unrelated to his remote history of trauma. 

As such, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran's disability 
picture meets the old criteria for the assignment of a 
disability evaluation in excess of 10 percent for the service 
connected compression fracture residuals at T10-T12, as 
effective prior to September 26, 2003.  See 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5288, 5289, 5291, 
5292, 5295 (as effective prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as effective prior 
to September 23, 2002); DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Therefore, the veteran's claim is denied.

III. Increased Rating for Compression Fracture 
Residuals at T10-T12, Effective As of September 26, 2003.

For the reasons discussed above, the Board also finds that 
the preponderance of the evidence does not demonstrate that 
the veteran's disability picture meets the old criteria for 
the assignment of a disability evaluation in excess of 10 
percent for the service connected compression fracture 
residuals at T10-T12, as effective as of September 26, 2003.  
See 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5288, 5289, 5291, 5292, 5295 (as effective prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
effective prior to September 23, 2002); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  

Additionally, as discussed above, the veteran has 70-80 
degrees of forward flexion, 15 degrees of backward extension, 
20-30 degrees of lateral flexion bilaterally, and 20-30 
degrees of rotation bilaterally.  In this respect, the new 
general rating formula for diseases and injuries of the spine 
indicates that normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Note (2).  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation, the 
normal combined range of motion for the thoracolumbar spine 
being 240 degrees.  See id.

Thus, as the veteran's disability is not characterized by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, and his combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees (being 125-135 degrees), the veteran's disability 
picture does not meet the new criteria for the assignment of 
a disability evaluation in excess of 10 percent for the 
service connected compression fracture residuals at T10-T12, 
as effective as of September 26, 2003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as effective as of September 
23, 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235, 5237, 5239, 5240, 5242, 5243 (as 
effective as of September 26, 2003).

Additionally, per the January 2001 VA examination report, the 
veteran has intact thoracic and lumbar curves, does not have 
bowel or bladder dysfunction, has a range of motion without 
radiculopathy, and has intact sensory perception and motor 
strength in all extremities.  See 38 C.F.R. § 4.71a, Note 
(1).  As well, the March 2003 VA peripheral nerves 
examination report notes the veteran's neurological 
examination was nonfocal with no evidence of myelopathy, 
radiculopathy, plexopathy or neuropathy.  See id.  And, the 
March 2003 VA spine examination report noted the veteran did 
not have ankylosis of the spine.  See 38 C.F.R. § 4.71a, Note 
(5).  

Moreover, per the March 2003 VA spine examination report, the 
veteran's disability is not characterized by incapacitating 
episodes during flare-ups, although his pain increases and 
his range of motion is limited by 15 to 20 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (as effective as of 
September 26, 2003).

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the March 2003 VA spine examination report 
clearly indicates that the veteran does not suffer from 
additional functional impairment that can be attributed to 
pain and weakness caused by the service-connected disability, 
as discussed above. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability evaluation in excess of 10 percent for the service 
connected compression fracture residuals at T10-T12, as 
effective as of September 26, 2003.  Therefore, the veteran's 
claim is denied.


IV.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's back disability alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  Specifically, the Board finds 
that, although the medical evidence shows the veteran has 
lost several jobs due to his back disability, as of the 
January 2001 VA examination, he was employed by Modis Media 
which is a computer software company.  In essence, the Board 
finds that no evidence currently of record shows that there 
is an exceptional or unusual disability picture in this case, 
which renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for compression 
fracture residuals at T10-T12, as effective prior to and as 
of September 26, 2003, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



